DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, “the ground-engaging tool” lacks antecedent basis.
Appropriate correction required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11,13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lange et al. (US 9,213,905).
Regarding claim 1, Lange teaches a system (fig. 3-34) for monitoring soil conditions within a field (abstract), the system comprising: an agricultural implement including a frame (fig. 33, frame 3310) and a ganged tool assembly supported relative to the frame, the ganged tool assembly including a toolbar coupled to the frame and a plurality of ground-engaging tools coupled to the toolbar (fig. 33 and 34, shank 3460/opener 3360) coupled to the frame; a first sensor (2907) coupled to the tool assembly and configured to detect motion (c. 60, l. 18-19) of the ground-engaging tool as the agricultural implement is moved across the field; a second sensor (c. 56, l. 20-22) separate from the first sensor, the second sensor configured to detect an orientation of orientation of the ganged tool assembly relative to at least one of the field or the frame as the agricultural implement is moved across the field (c. 56, l. 12); and a controller communicatively coupled to the first and second sensors, the controller configured to determine an indication of a soil condition at a given location within the field based at least in part on the detected motion and the detected orientation of the ganged tool assembly at the given location within the field
the ganged tool relative to the frame or field as the agricultural implement is moved across the field (2906 and report 770).  

2. The system of claim 1, wherein the soil condition is a seedbed floor condition, and wherein the ground-engaging tool comprises a ground penetrating tool (shank 3460).  



4. The system of claim 1, further comprising a third sensor communicatively coupled to the controller and configured to provide data indicative of a speed of the agricultural implement as the agricultural implement is moved across the field, the controller being configured to determine the indication of the soil condition at the given location within the field based at least in part on the detected motion and detected orientation of the ganged tool assembly and the speed of the agricultural implement at the given location within the field (c. 55, l. 59-c. 56, l. 4).  

5. The system of claim 1, wherein the first sensor comprises an accelerometer configured to detect the motion of the ganged tool assembly (c. 55, l. 62).  

6. The system of claim 5, wherein the accelerometer is coupled directly to at least one of the toolbar or a ground-engaging tool of the plurality of ground- engaging tools (c. 60, l. 9).  

7. The system of claim 1, wherein the second sensor comprises a gyroscope or an inertia motion unit coupled directly to the toolbar (c. 56, l. 20).    

8. The system of claim 1, further comprising: a third sensor separate from the first and second sensors, the third sensor configured to detect an orientation of the frame relative to the field as the agricultural implement is moved across the field, wherein the controller is further communicatively coupled to the third sensor, and wherein the controller is configured to 

9. The system of claim 1, wherein the controller is configured to generate an interface element for display to an operator on a user interface, the interface element associated with a visual indicator of the soil condition (report 770 and map 3200).  

10. The system of claim 1, wherein the controller is configured to determine the indication of the soil condition at a plurality of different locations within the field, the controller being configured to generate a field map with geographical coordinates that maps the soil condition at the plurality of different locations within the field (report 770 and fig. 27a).  

11. The system of claim 1, wherein the ground-engaging tool comprises a disc of the agricultural implement (3360).  
12. The system of claim 1, wherein at least one of the first sensor or second sensor is mounted on a hanger coupled between the toolbar and at least one of the plurality of ground-engaging tools (c. 60, l. 6-16).  

13. The system of claim 1, wherein the first sensor comprises an accelerometer and the second sensor comprises a gyroscope or an inertia motion unit, and wherein both the accelerometer and gyroscope or inertia motion unit are coupled to a hanger coupled between the toolbar and at least one of the plurality of ground- engaging tools (c. 60, l. 6-16).  



15. The method of claim 14, wherein the soil condition is a seedbed floor condition, and wherein the ganged tool assembly comprises a ground-engaging disc of the agricultural implement (report 770).  
16. The method of claim 14, wherein monitoring the motion of the ganged tool assembly comprises monitoring the motion of the ganged tool assembly independent of the frame of the agricultural implement (c. 60, l. 18-19).  

17. The method of claim 14, further comprising: monitoring, with the computing device, a speed of the agricultural implement as the agricultural implement is moved across the field based on data received from a third sensor separate from the first and second sensors, wherein determining the indication of the soil condition at the given location within the field comprises determining the indication of the soil condition at the given location within the field based at 

18. The method of claim 14, wherein the first sensor comprises an accelerometer and the second sensor comprises a gyroscope or inertia motion unit, the accelerometer and gyroscope or inertia motion unit mounted directly to a hanger coupled between the toolbar and at least one of the plurality of ground-engaging tools, and wherein monitoring the motion of the ganged tool assembly comprises detecting the motion of the ganged tool assembly based on data received from the accelerometer and monitoring the orientation of the ganged tool assembly comprises detecting the orientation of the ganged tool assembly based on data received from the gyroscope or inertia motion unit (c. 60, l. 6-16).  
19. The method of claim 14, further comprising: generating, with the computing device, a field map that maps the soil condition at a plurality of different locations within the field (fig. 27a).  
20. The method of claim 14, further comprising: generating, with the computing device, an interface element for display to an operator on a user interface, the interface element associated with a visual indicator of the soil condition (report 770 and map 3200).

Conclusion
Maro (US 2018/0042171) teaches speed and orientation sensors mounted on a tool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308.  The examiner can normally be reached on MTRF 9:30-2:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA H LUTZ/Examiner, Art Unit 3671                                                                                                                                                                                                        a